Citation Nr: 0507085	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-17 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Eligibility to a beginning date prior to November 1, 2001 
for Dependents' Educational Assistance (DEA) under 38 
U.S.C.A., Chapter 35.  

2.  Entitlement to Specially Adapted Housing and/or Special 
Home Adaptation Grant, pursuant to 38 U.S.C.A. § 2101(a), 
(b), for accrued benefits purposes; to include whether there 
was clear and unmistakable error in an December 2001 decision 
that denied entitlement to Specially Adapted Housing and/or 
Special Home Adaptation Grant.  

3.  Entitlement to an effective date earlier than November 1, 
2001, for the grant of service connection for lung cancer 
with metastasis to the neck and brain, for accrued benefits 
purposes.  

4.  Entitlement to an effective date earlier than November 1, 
2001, for the grant of special monthly compensation (SMC) 
based on the need for regular aid and attendance, for accrued 
benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, W.C., and C.C. 


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to April 
1971.  The veteran died on December [redacted], 2001.  The appellant 
is the veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant indicated disagreement with the 
decisions and, after being furnished a statements of the 
case, filed substantive appeals.  

The appellant presented testimony before the undersigned 
Veterans Law Judge at a hearing in Washington, D.C. in 
December 2004; a copy of the transcript of the proceeding is 
associated with the claims file.  Issue number 4 was not 
specifically discussed as at issue, but the record revels an 
appeal as to this issue has been completed, so consideration 
will be rendered herein.


FINDINGS OF FACT

1.  On November 1, 2001, the RO received the veteran's claim 
for service connection for a squamous cell carcinoma of the 
neck.  Later, in November 2001, the veteran filed a claim for 
Specially Adapted Housing and/or Special Home Adaptation 
Grant.  

2.  By an initial decision in November 2001, service 
connection for a squamous cell carcinoma of the neck and 
entitlement to Specially Adapted Housing and/or Special Home 
Adaptation Grant was denied.  The veteran was notified of the 
decision by a letter dated December 11, 2001.  The veteran 
did not initiate an appeal.  

3.  The veteran died on December [redacted], 2001.  The appellant has 
no legal status to revise the December 2001 RO decision on 
the basis of CUE.  

4.  Service connection was later granted for lung cancer and 
for special monthly compensation based on the need for 
regular aid and attendance.  The assigned effective date was 
the date of the receipt of the initial claim for service 
connection.

5.  At the time of death there was no indication of blindness 
or loss of use of upper or lower extremities due to service 
connected disorders.  Special housing grants and specially 
adaptive housing grants are not periodic monthly payments, 
and as such are not payable as accrued benefits.  There is no 
competent evidence that mandates a different outcome 
concerning this determination.

6.  The veteran's son, as eligible child, was first entitled 
to Dependents' Educational Assistance on November 1, 2001, 
the effective date for the veteran's total evaluation for his 
service-connected lung cancer.  This was the date of the 
claim for VA benefits.  No earlier claim of any sort is of 
record or otherwise indicated.


CONCLUSIONS OF LAW

1.  The appellant's claim for entitlement to a beginning date 
earlier than November 1, 2001, for Dependents' Educational 
Assistance under Chapter 35 is without legal merit.  38 
U.S.C.A. § 3512 (West 2002); 38 C.F.R. § 21.3041 (2004).

2.  The criteria for legal entitlement to Specially Adapted 
Housing and/or Special Home Adaptation Grant, pursuant to 
38 U.S.C.A. § 2101(a), (b), to include whether there was 
clear and unmistakable error in an December 2001 RO decision, 
for accrued benefits purposes have not been met.  38 U.S.C.A. 
§§ 2101, 5109A, 5121 (West 2002); 38 C.F.R. §§ 3.809, 3.809a, 
3.1000 (2004); Jones v. West, 136 F. 3d 1296 (Fed. Cir. 
1998), Haines v. West, 154 F.3d 1298, (Fed, Cir. 1998).  

3.  The criteria for an effective date earlier than November 
1, 2001, for the grant of service connection for lung cancer 
with metastasis to the neck and brain, for accrued benefits 
purposes have not been met.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2004); Jones v. West, 136 F. 3d 1296 
(Fed. Cir. 1998).  

4.  The criteria for an effective date earlier than November 
1, 2001, for the grant of special monthly compensation (SMC), 
for accrued benefits purposes have not been met.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2004); Jones v. West, 
136 F. 3d 1296 (Fed. Cir. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  

In this case, the Board observes that the facts relevant to a 
complete evaluation of the claims are not in dispute.  The 
appellant has been properly notified in the statement of the 
case and letters from the RO as to the laws and regulations 
governing entitlement to the benefit sought, the evidence 
considered, and the reasons and bases for the determination.  
Moreover, by way of a March 2004 letter, the RO advised the 
appellant to identify any additional argument or evidence in 
support of her claims.  In addition, the appellant was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  She was advised that the RO would 
obtain any relevant records from a Federal agency and make 
reasonable efforts to obtain relevant records not held by a 
Federal agency.  Finally, the letter advised the appellant of 
the evidence it had received in connection with the claim.  

As further discussed in the reasons and bases below, the 
appellant's arguments in favor of entitlement to accrued 
benefits, and earlier eligibility for educational assistance 
benefits do not comport with governing law and regulations 
and do not contradict any of the facts relied upon.  
Moreover, the appellant has not identified any additional 
evidence or argument that should be considered in the 
adjudication process.  Moreover, given the nature of the 
claims, evidence available at the time of death is highly 
significant.  Thus, further development would not be helpful.

With respect to the claims based on accrued benefits, accrued 
benefits include those the veteran was entitled to at the 
time of death under an existing rating or based on evidence 
in the file at the date of death.  See 38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000(a); Ralston v. West, 13 Vet. App. 108, 113 
(1999).  Thus, the appellant could not furnish additional 
evidence that could be used to substantiate her claims and VA 
could not develop additional evidence that would substantiate 
the claim.  

The VCAA is not applicable where the law and not the facts 
are dispositive, or where it could not affect a pending 
matter.  Dela Cruz v. Principi, 15 Vet. App. 143 (2000); 
VAOPGCPREC-2004; 69 Fed. Reg. 59,989 (2004).  With respect to 
the claims for accrued benefits, where the pertinent facts 
are not in dispute and the law is dispositive, there is no 
additional information or evidence that could be obtained to 
substantiate the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision.  See Valiao v. Principi, 
17 Vet. App. 229, 231-32 (2003); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating "strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case. Such adherence 
would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  Accordingly, the Board 
will proceed to adjudicate the merits of this claims at this 
time.  


II.  Factual Background

On November 1, 2001, the RO received the veteran's claim for 
service connection for a squamous cell carcinoma of the neck 
and special monthly pension because of the need for aid and 
attendance of another person.  Later, in November 2001, he 
filed a claim for Specially Adapted Housing and/or Special 
Home Adaptation Grant.  Moreover, there is evidence in the 
claims folder that he filed a claim for Veterans Mortgage 
Life Insurance and an application for Veterans Service 
Disabled Insurance.  By an initial decision in November 2001, 
the RO denied the claims for service connection for a 
squamous cell carcinoma of the neck and entitlement to 
Specially Adapted Housing and/or a Special Home Adaptation 
Grant.  The veteran was notified of the decision by a letter 
dated December 11, 2001.  These were the first claims of any 
sort filed with the VA by the veteran.

Medical evidence on file reveals that he was treated for the 
onset of cancer in the late 1990's.  He also had 
cardiovascular pathology, including transient ischemic 
attacks.  He also had hemiplegia, but it was noted that the 
tumors were in remission at that time.  The veteran died on 
December [redacted], 2001.  

In January 2002, the veteran's surviving spouse filed a VA 
Form 21-534, claim for Dependency and Indemnity Compensation, 
Death Pension, and Accrued Benefits by a Surviving Spouse or 
Child.  On her application, she claimed service connection 
for the cause of the veteran's death.  Additionally, she 
contended that had the veteran been approved for Specially 
Adapted Housing, he would then qualify for Veterans Mortgage 
Life Insurance.  

In an April 2002 decision, the RO granted service connection 
for lung cancer, with metastasis to the neck and brain.  A 
total disability evaluation was granted, effective November 
1, 2001.  Additionally, the RO granted the claim for 
entitlement to special monthly compensation (SMC) based on 
the need for the regular aid and attendance of another person 
and the claim for Dependant's Educational Assistance (DEA).  
Both were effective November 1, 2001.  The RO noted that the 
decision was based upon review of the evidence in the file 
received prior to the veteran's death.  The effective date 
was the date of the initial claim seeking VA benefits.

The RO issued another decision, also dated in April 2002, in 
which it granted service connection for the cause of the 
veteran's death and basic eligibility to DEA.  

II.  Dependents' Educational Assistance Under 38 U.S.C.A., 
Chapter 35

In this case, eligibility for DEA was established by both 
April 2002 decisions.  Eligibility to DEA was effective, 
November 1, 2001; the date the veteran was awarded a 
permanent and total disability rating.  The appellant's son 
claims that the beginning date for DEA eligibility should be 
one-year prior, in 2000, when the veteran was first found to 
be totally disabled for Social Security Disability purposes.  

The law provides that basic eligibility for Chapter 35 
benefits is established in one of several ways, including 
being the child of a veteran who has a total and permanent 
disability rating from a service-connected disability.  38 
U.S.C.A. § 3501(a)(1)(A)(West 2002); 38 C.F.R. § 21.3021 
(2003).  The basic beginning date of an eligible child's 
period of eligibility is his or her eighteenth birthday, or 
successful completion of secondary schooling, whichever 
occurs first; the basic ending date is the eligible child's 
twenty-sixth birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 
21.3041.  An eligible child may have a beginning date later 
than the basic beginning date if the effective date of the 
permanent and total disability rating occurs after the child 
has reached eighteen but before he or she has reached twenty- 
six, in which case the beginning date of eligibility will be 
the effective date of the rating or the date of notification 
to the veteran from whom the child derives eligibility, 
whichever is more advantageous to the eligible child. 38 
C.F.R. § 21.3041(b)(2)(ii).

Additionally, if the child becomes eligible through the death 
of a veteran, the date of death will be the beginning date of 
eligibility if it occurs after the child's 18th birthday and 
before his or her 26th birthday.  38 C.F.R. 
§ 21.3041(b)(2)(iii).  

Applying the laws to the facts of the present case, the Board 
concludes that the appellant has no legal entitlement to a 
beginning date earlier than November 1, 2001.  The appellant 
was 21 years old at the time of the effective date of the 
veteran's permanent and total disability rating.  Thus, the 
beginning date of eligibility will be the effective date of 
the permanent and total disability rating (November 1, 2001) 
or the date of notification to the veteran from whom the 
child derives eligibility (April 2002).  Id.  The law simply 
does not provide for an earlier beginning date, such as 
November 2000.  It is noted that the effective date is the 
date of the receipt of the claim seeking VA benefits.  It is 
asserted that an award of Social Security benefits should 
provide a basis for an earlier claim.  There is no legal 
provision to support this position.  VA benefits are paid 
from dates of claims.  There is no claim on file or indicated 
prior to November 1, 2001.

The Board points out that the purpose of Chapter 35 
survivors' and dependents' educational assistance benefits is 
to provide opportunities for education to children whose 
education would otherwise be impeded or interrupted by reason 
of the disability or death of a parent from a service-
connected disability, and for the purpose of aiding such 
children in obtaining the educational status which they might 
normally have aspired to and obtained but for the disability 
or death of such parent. 38 U.S.C.A. § 3500 (West 2002).  In 
Erspamer v. Brown, 9 Vet. App. 507, 509-510 (1996), the 
United States Court of Appeals for Veterans Claims (Court) 
indicated that the intent of that statute was clear on its 
face.  In that case, the appellant sought educational 
assistance under Chapter 35 for a law school education he had 
completed several years prior to the RO granting service 
connection for the cause of the veteran's death.  The 
appellant in Erspamer indicated that if not for the RO's 
delay in granting service connection for the cause of his 
father's death, he would have been entitled to educational 
assistance for his law school education. The Court rejected 
the appellant's arguments, holding that there was simply no 
legal basis to award educational assistance benefits many 
years after the period of eligibility, and that to do 
otherwise would conflict with the express intent of Chapter 
35.  Here there is no delay, benefits are paid from the date 
of the initial claim.

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis, 
supra. Accordingly, entitlement to a beginning date earlier 
than November 1, 2001, for Dependents' Educational Assistance 
under Chapter 35 is denied.  

III.  Accrued Benefit Claims

The appellant claims entitlement to accrued benefits.  She 
alleges that the veteran was entitled to Specially Adapted 
Housing and/or Special Home Adaptation Grant.  She further 
alleges that the failure of the RO in November 2001 to grant 
such benefits constituted clear and unmistakable error (CUE).  
Additionally, she contends that effective dates earlier than 
November 1, 2001 are warranted for the grant of service 
connection for lung cancer and the grant of entitlement to 
special monthly compensation (SMC).  

An accrued benefits claim is, by definition, a derivative 
claim.  And it arises after an entitled payee who is 
typically, but not exclusively, the veteran, has died.  
Although a claim does not survive the claimant's death, see 
Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain 
individuals may be entitled to accrued benefits under certain 
circumstances.  Typically, accrued benefits are potentially 
available following the death of a veteran; however, such 
benefits may also flow from the death of a surviving spouse 
or child, or a person receiving an apportionment of the 
veteran's benefits, etc.  See 38 U.S.C.A. § 5121(a)(1), (3), 
(4), (5) (West 2002); 38 C.F.R. § 3.1000(a)(2), (3), (4), (b) 
(2003).  But in each instance, the appellant's entitlement 
can never exceed what the veteran was entitled to when he 
died because she effectively is placed in his shoes for all 
intents and purpose.  

The law and case law cited above all presuppose that there is 
a pending claim at the time of the veteran's death.  In this 
matter, the veteran filed his claims in November 2001.  The 
rating decision in November 2001, in pertinent part, denied 
the claims for service connection for squamous cell carcinoma 
of the neck and entitlement to specially adaptive housing 
and/or special home adaptation grant.  The veteran was 
notified of the decision in a letter dated December 11, 2001.  
Following the receipt of additional evidence, the RO again 
denied the claims in December 2001.  He was notified of that 
decision by way of a letter dated December 19, 2001.  
Thereafter, the veteran died.

The grant of service connection for lung cancer, rated 100 
percent disabling, and the grant of special monthly 
compensation based on the need for regular aid and attendance 
was made effective November 1, 2001.  As noted in the 
preceding section, this was the date of the claim for VA 
benefits.  There is nothing in the claims file that suggests 
and earlier claim or intent to file a claim.  The file does 
reveal some medical records date from 1998, but they were 
received after the claim.  There was no earlier VA claim 
filed, so nothing in the assembled record establishes or 
suggests an informal claim prior to November 2001.  As noted 
above, claims with other Federal agencies, such as Social 
Security do not trigger claims for VA benefits.  Thus, there 
is no basis for an earlier effective date as the date of the 
claim is controlling as to the compensation awarded.  The 
award of compensation cannot be earlier than the assigned 
effective date for the grant of service connection, which 
cannot be earlier than the date claimed given the facts of 
this case.

As to the housing and home adaptation grants, there was no 
basis for awarding the benefits at the time of the veteran's 
death, nor has one been established since death.  Initially, 
it is noted that such grants are generally one-time awards, 
and are not period monthly payments that form the basis of 
accrued benefits.  Moreover, eligibility was not established 
at the time of death.  While the veteran was significantly 
disabled at the time of his death, he was not shown to be 
blind or to have the loss or loss of use of any upper or 
lower extremities due to service connected disabilities.  He 
was impaired secondary to cardiovascular pathology for which 
service connection is not currently in effect, nor was it 
claimed.  Finally, there is no evidence which mandates a 
different outcome, so it is not possible to find clear and 
unmistakable error in the November 2001 rating that initially 
denied entitlement to this benefit.  As such, there was no 
basic eligibility for the benefit at the time of death.

Finally, to the extent that the appellant contends that the 
November 2001 RO decision contained CUE, the Board notes, 
initially, that chapter 11 of title 38 of the United States 
Code, providing for service-connected compensation benefits, 
makes no provision for the payment of disability compensation 
to survivors, and they may not pursue disability compensation 
claims of a veteran, to include a claim based upon CUE, even 
as heirs to the veteran's estate.  See Haines v. West, 154 
F.3d 1298, 1300 (Fed. Cir. 1998), cert. denied, 526 U.S. 1016 
(1999).  Instead, Congress has established a procedure, as 
set forth above, whereby a statutorily limited amount of 
"accrued benefits" due to the deceased veteran during his 
or her lifetime could be recovered by designated individuals.  

As such, the Board finds that the appellant's claims for 
accrued benefits and a claim of CUE in a November 2001 RO 
decision are without merit.  As the disposition of these 
claims is based on the law, and not on the facts of the case, 
the claims must be denied based on a lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  




	(CONTINUED ON NEXT PAGE)





ORDER

An effective date earlier than November 1, 2001 for the grant 
of Dependents' Educational Assistance benefits under the 
provisions of Chapter 35, Title 38, United States Code is 
denied.  

Entitlement to Specially Adapted Housing and/or Special Home 
Adaptation Grant, pursuant to 38 U.S.C.A. § 2101(a), (b), for 
purposes of accrued benefits is denied.  

The claim for CUE in a December 2001 RO decision that denied 
entitlement to Specially Adapted Housing and/or Special Home 
Adaptation Grant, pursuant to 38 U.S.C.A. § 2101(a), (b) is 
denied.  

Entitlement to an effective date earlier than November 1, 
2001, for the grant of service connection for lung cancer 
with metastasis to the neck and brain, for accrued benefits 
purposes is denied.  

Entitlement to an effective date earlier than November 1, 
2001, for the grant of special monthly compensation (SMC), 
for accrued benefits purposes is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


